SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

950
CA 14-00382
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


KERRY BENNETT, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

JEFFREY PAUL, DEFENDANT-APPELLANT.


HANCOCK ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BOUSQUET HOLSTEIN PLLC, SYRACUSE (JAMES SONNEBORN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Onondaga
County (Charles C. Merrell, J.), entered January 2, 2014. The amended
order denied the motion of defendant for summary judgment dismissing
the complaint.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs for reasons stated in the amended
decision at Supreme Court.




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court